                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

WILLIAM DICKENS and
KARLA DICKENS                                                             PLAINTIFFS

v.                                                  CAUSE NO. 1:18CV162-LG-RHW

A-1 AUTO PARTS & REPAIR, INC., ET AL.                                   DEFENDANTS

          MEMORANDUM OPINION AND ORDER GRANTING
     MOTION TO DISMISS OF DEFENDANT DETROIT DIESEL CORP.

      BEFORE THE COURT is the [179] Motion to Dismiss Certain Causes of

Action in Plaintiffs’ Complaint filed by Defendant Detroit Diesel Corporation

pursuant to Fed. R. Civ. P. 12(b)(6). Plaintiffs have not filed a response. After due

consideration of the Motion and the relevant law, it is the Court’s opinion that the

Motion should be granted. Accordingly, Detroit Diesel’s Motion to Dismiss will be

granted.

                                      DISCUSSION

      In this products liability case, Plaintiffs allege that William Dickens

developed mesothelioma as a result of his exposure to asbestos from use of certain

products in his work as a mechanic and his use of talcum powder products. Detroit

Diesel is included among the defendants because from 1980 to 2010, William

worked on boats using Diesel Detroit Engines. (Compl. 8-9, ECF No. 1-2.) Detroit

Diesel requests dismissal of certain claims alleged in the Complaint.

      1. The Legal Standard

      “To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead

‘enough facts to state a claim to relief that is plausible on its face.’” In re Katrina
Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “While a complaint attacked by a Rule

12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s

obligation to provide the grounds of [his or her] entitlement to relief requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555 (internal quotation marks, brackets,

and citation omitted). “Factual allegations must be enough to raise a right to relief

above the speculative level, on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” In re Katrina Canal, 495 F.3d at 205

(quoting Twombly, 550 U.S. at 555) (internal quotation marks omitted). “The court

accepts all well-pleaded facts as true, viewing them in the light most favorable to

the plaintiff.” Id. (quoting Martin K. Eby Const. Co., Inc. v. Dallas Area Rapid

Transit, 369 F.3d 464, 467 (5th Cir. 2004)).

      2. Alternative Methods of Showing Causation

      Detroit Diesel’s motion seeks dismissal of the causes of action set out in the

following paragraph:

      In the event that Plaintiffs are unable to identify each injurious
      exposure to Defendants’ Products, Plaintiffs would show the Court that
      the Defendants named herein represent or represented a substantial
      share of the relevant market of Defendants’ Products at all times
      material to this cause of action. Consequently, each Defendant should
      be held jointly and severally liable under the doctrines of enterprise
      liability, market-share liability, concert of action and alternative
      liability, among others.

(Compl. 18 (¶29), ECF No. 1-2.)


                                          -2-
        Detroit Diesel argues that the four theories of recovery set out in this

paragraph, although adopted by a few jurisdiction in limited circumstances, have

never been recognized in Mississippi. The Court agrees. Plaintiffs’ claims based on

alternative methods of showing causation set out in paragraph twenty-nine of the

Complaint have been previously dismissed with prejudice as a matter of law. (See

Nov. 1, 2018 Order granting Ford Motor Company Motion to Dismiss 4, ECF No.

190.)

        3. Fraud and Civil Conspiracy Claims

        Plaintiffs include Detroit Diesel in claims alleging concealment, conspiracy,

and fraud. Detroit Diesel argues that Plaintiffs have not pled these fraud-based

claims with the particularity required by both the Federal and Mississippi Rules of

Civil Procedure. Federal Rule of Civil Procedure 9(b) requires that “[i]n alleging

fraud . . . a party must state with particularity the circumstances constituting

fraud.” Mississippi’s Rule 9(b) is essentially the same. In order to meet the Rule

9(b) standard in the Fifth Circuit, a plaintiff must “‘specify the statements

contended to be fraudulent, identify the speaker, state when and where the

statements were made, and explain why the statements were fraudulent.’” Flaherty

& Crumrine Preferred Income Fund, Inc. v. TXU Corp., 565 F.3d 200, 207 (5th Cir.

2009) (quoting Williams v. WMX Techs., Inc., 112 F.3d 175, 177 (5th Cir. 1997)); see

also Howard v. Estate of Harper, 947 So. 2d 854, 861 (Miss. 2006) (“The

circumstances of the alleged fraud such as the time, place and contents of any false

representations or conduct must be stated.”).

                                           -3-
      The plaintiffs’ fraud-based claims appear in Paragraphs 71 through 75 of

their Complaint as Count XIII – “Fraudulent

Concealment/Misrepresentation/Alteration of Medical Studies/Conspiracy/Aid and

Abet Conspiracy.” (Compl. 30-34, ECF No. 1-2.) The allegations generally provide

that “the Defendants” and two undefined subsets of Defendants or non-parties

called “the conspirators” engaged in a fraudulent conspiracy to withhold

information concerning the alleged hazards of asbestos. The only entities

specifically mentioned as having participated in this alleged conspiracy are

non-parties, identified as the Cosmetic Toiletry and Fragrance Association (now

Personal Care Products Council), Quebec Asbestos Mining Association, the Asbestos

Textile Institute, and the Industrial Hygiene Foundation. There is no indication

that Detroit Diesel was a member of or had contact with any of these entities.

Plaintiffs generally allege acts that these “conspirators” committed, but there is no

reference to specific dates or times (other than “for many decades”), parties, meeting

places (other than “a series of industry trade meetings”), or content of any allegedly

fraudulent communications. Similarly, there is no allegation Detroit Diesel was a

participant in this conspiracy, or of Detroit Diesel’s relationship with the

conspirators. There are no allegations that Detroit Diesel engaged in fraudulent

concealment or misrepresentation by withholding any information, what that

information was, or during what time period. Instead, Plaintiffs generally allege

that “the Defendants” and some unidentified group of non-parties conspired with

each other to suppress information. These allegations do not meet the specificity

                                          -4-
requirements of Rule 9. Plaintiffs’ claims for fraud – Fraudulent Concealment,

Misrepresentation, Alteration of Medical Studies – alleged in Count XIII against

Detroit Diesel will be dismissed without prejudice pursuant to Fed. R. Civ. P.

12(b)(6).

       4. Aiding and Abetting

       Detroit Diesel argues that the fraud-based aiding and abetting claim asserted

in Count XIII should be dismissed because there is no “aiding and abetting” claim in

Mississippi. Federal courts in this district have concluded that Mississippi courts

would recognize a claim of aiding and abetting fraud or civil conspiracy under the

Restatement (Second) of Torts § 876(b). See Dale v. ALA Acquisitions, Inc., 203 F.

Supp. 2d 694, 700-01 (S.D. Miss. 2002) (aiding and abetting fraud); Fikes v. Wal-

Mart Stores, Inc., 813 F. Supp. 2d 815, 822 (N.D. Miss. 2011) (aiding and abetting

civil conspiracy). Assuming that Mississippi would recognize Plaintiffs’ aiding and

abetting civil conspiracy claim under § 876(b) of the Restatement of Torts, then the

Plaintiffs must show knowledge of the conduct constituting the civil conspiracy and

substantial assistance or encouragement to the conspiring party in furtherance of

the conspiracy.1 There are no allegations of this nature concerning Detroit Diesel.

The Complaint only alleges that William was exposed to asbestos while working on



       1
          The provision reads: “For harm resulting to a third person from the
tortious conduct of another, one is subject to liability if he knows that the other’s
conduct constitutes a breach of duty and gives substantial assistance or
encouragement to the other so to conduct himself.” Restatement (Second) of Torts §
876(b).

                                         -5-
boats with Detroit Diesel engines. These allegations fall far short of stating that

Detroit Diesel knew about conduct constituting a conspiracy regarding asbestos, or

that it took action to encourage the others to carry out the conspiracy. The Court

therefore concludes that Plaintiffs’ claim for aiding and abetting a civil conspiracy

against Detroit Diesel should be dismissed without prejudice for failure to state a

claim pursuant to Rule 12(b)(6).

                                     CONCLUSION

      After reviewing the allegations of the Complaint, the Court finds that they

are insufficient to state the claims against Detroit Diesel that Detroit Diesel has

challenged under Rule 12(b)(6). Although the Court will grant Detroit Diesel’s

Motion to Dismiss, the plaintiffs should be given an opportunity to amend the

claims against Detroit Diesel that were dismissed without prejudice. “[D]istrict

courts often afford plaintiffs at least one opportunity to cure pleading deficiencies

before dismissing a case, unless it is clear that the defects are incurable or the

plaintiffs advise the court that they are unwilling or unable to amend in a manner

that will avoid dismissal.” Great Plains Trust Co. v. Morgan Stanley Dean Witter &

Co., 313 F.3d 305, 329 (5th Cir. 2002). Therefore, Plaintiffs will be granted an

opportunity to seek leave to file an amended complaint, should they wish to do so.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [179] Motion

to Dismiss Certain Causes of Action in Plaintiffs’ Complaint filed by the defendant

Detroit Diesel Corporation is GRANTED.

      IT IS FURTHER ORDERED AND ADJUDGED that Plaintiffs may file a

                                          -6-
motion for leave to file an amended complaint within fourteen (14) days of the date

of this Order, attaching the proposed amended complaint as an exhibit.

      SO ORDERED AND ADJUDGED this the 8th day of February, 2019.




                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE




                                        -7-
